                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 20-41288-WJL
Carol Lee DePuydt-Meier                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-4                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 01, 2020
                                      Form ID: OFT                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 03, 2020.
db             +Carol Lee DePuydt-Meier,   61 Rudgear Drive,   Walnut Creek, CA 94596-6313

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 31, 2020 at the address(es) listed below:
              Diane V. Weifenbach   on behalf of Creditor   U.S. Bank National Association As Legal Title
               Trustee for Truman 2016 SC6 Title Trust diane@attylsi.com, bankruptcy1@attylsi.com
              Martha G. Bronitsky   13trustee@oak13.com
              Office of the U.S. Trustee/Oak   USTPRegion17.OA.ECF@usdoj.gov
                                                                                            TOTAL: 3




         Case: 20-41288            Doc# 33        Filed: 09/03/20          Entered: 09/03/20 21:19:54                Page 1 of 2
Form OFT

                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court


In re Debtor(s):                                                        Case No.: 20−41288 WJL 13
                                                                        Chapter: 13
Carol Lee DePuydt−Meier
aka Carole DePuydt Meier
aka Carol D. Meier
dba Boneyard Furniture



                                             ORDER AND NOTICE
                         re: Failure to Submit Federal Income Tax Return to the Trustee




The trustee has certified that the debtor(s) named above failed to submit a copy of their Federal Income tax return to
the Trustee as required by 11 U.S.C.§ 521(e)(2)(A)(i).

IT IS HEREBY ORDERED that unless within 14 days of the date of this order, the debtor(s) either: (a) provides the
trustee with a copy of the required tax document; (b) files a declaration which demonstrates that the failure to so
comply is due to circumstances beyond the control of the debtor; or (c) files a written response to this Order and
Notice and requests a hearing, the court SHALL DISMISS this case without further notice or hearing. If a request for
a hearing is made by the debtor(s), the trustee will provide written notice of the hearing.




Dated: 8/31/20                                     By the Court:

                                                   William J. Lafferty
                                                   United States Bankruptcy Judge




   Case: 20-41288          Doc# 33       Filed: 09/03/20       Entered: 09/03/20 21:19:54            Page 2 of 2
